DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
On page 2, lines 5-6 require grammatical correction.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutter et al (9,808,067).  Sutter et al discloses a hair care device attachment (100, 200, 250) for use with a hair care device body (10) having an output to supply heated air, to which output at least two different types of hair care device attachments are capable of being attached, characterized in that the hair care device attachment has one or more magnets (132, 362) at predefined 5positions at an attachment contact area of the hair care device attachment for contacting the body (SEE column 6, lines 33-45), the at least two attachments having mutually different magnet position configurations (SEE column 6, lines 43-45).  In re claim 8, Sutter et al discloses that each type of hair care device attachment has a single magnet (362).  

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moloney et al (9,808,065).  Moloney et al discloses a hair care device attachment (600) for use with a hair care device body (10) having an output to supply heated air, to which output at least two different types of hair care device attachments “can” be attached, characterized in that the hair care device attachment has one or more magnets (SEE column 9, lines 28-32) at predefined 5positions at an attachment contact area of the hair care device attachment for contacting the body, the at least two attachments having mutually different magnet position configurations (SEE Figures 17a-17b).  In re claim 8, Moloney et al discloses that each type of hair care device attachment has a single magnet (column 9, lines 28-32).  In re claim 9, Moloney et al embodies the teaching of  a first type of hair care device attachment has one magnet at a first position, a second type of hair care device attachment has one magnet at a second position different from the first position, and a third type of hair care device attachment has magnets at the first and second positions (SEE column 17, lines 47-59 and column 18, lines 11-40).

Allowable Subject Matter
Claims 1-6 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        April 29, 2022